Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6, 12 are objected to because of the following informalities:  
In claim 3, line 5, “a further bearing section of the bearing” should be –said other bearing section of the bearing--.
In claims 6 and 12, lines 4, 7, “hereinafter called the light-duty bearing section (110)….hereinafter called the heavy-duty bearing section (120)” should be –comprises a light-duty bearing section (110)….comprises a heavy-duty bearing section (120)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
different play,” is indefinite and vague.  What constitutes “different play?”  In so far the claim is understood as any bearing section having any different section meets the limitation(s) of the claim.
	In claim 2, the phrase, “differ in terms of radial play relative to the belt reel (20), on the other hand, and the remaining components (12) of the belt retractor (10), on the other hand,” is indefinite and vague.  In so far the claim is understood as any two bearing sections having a different radial sections meets the limitation(s) of the claim.
Regarding claim 4, the phrase "-i.e. transversely to the rotational axis of the belt reel (20)" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "i.e…..etc."), thereby rendering the scope of the claim(s) unascertainable.
In claims 5, 11-12, 14-15, the phrase, “a further of the two bearing sections (110, 150) has play radially outwardly, is pivotable radially…etc.,” is indefinite and vague.  How it the further bearing section pivotable radially?  Where is the pivoting point?  How does it play radially outwardly?
Claims 6 and 12 recites the limitation "the light-duty bearing section…the heavy-duty bearing section" in lines 4 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, the phrase, “play both radially and axially and namely in the direction,” is indefinite and vague.  What constitutes “play…and namely?”  

Applicant is advised to check rest of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al., U.S. Patent No. 6511008 B1.
	Oda ‘008 discloses a belt retractor 1 for a safety belt device, comprising a bet reel 4 for winding and unwinding the safety belt 3, comprises at least one reel end 21 of the belt reel is mounted in a bearing 23 which comprises at least two bearing sections (25, 26, 27) having different radial play (i.e., these elements have different radial .

Allowable Subject Matter
Claims 3 and 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
2/1/22
/SANG K KIM/Primary Examiner, Art Unit 3654